The judgmentof the court was pronounced by
King, J.
A motion has been made to dismiss this appeal, on the ground that it has been taken by appellant, who is a married woman, without the authorisaof her husband. It does not appear that the appellant was authorised, either by her husband, or by the judge, to defend the suit in the court below. She made no appearance, and a final judgment was rendered against her on a default. In the petition for an appeal it is averred, that the petitioner is acting with the assistance of her husband; but the latter has not joined in the petition. It no where appears that, at any stage of the cause, the husband has done any act from which his authority to prosecute this appeal can be inferred.* The law is express that a married woman can not stand in judgment, without the authorisation of her husband or of the court. C. P. art. 106, 107, 118. 1 Rob. 230, 468. Appeal dismissed.

 'Oil the day after the application was filed to dismiss this appeal, the counsel for the appellant filed a statement, sworn to by him before a justice of the peace, that he had been requested by the appellant to prosecute the appeal in this case, and that the husband of the appellant, previously to the taking of the appeal, authorized the proceeding desired by his wife.